DETAILED ACTION
	This action is responsive to 07/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because page 11, third paragraph (with reference to fig. 4) recites, inter alia, “The preset voltage Vpre written into the second data line reaches stable until the time t1, output signals at the output terminals MUX1 and MUX2 of the gate driving circuit are reversed, that is, MUX1 outputs a low level (a second level), and MUX2 outputs a high level (a first level)”, and, page 11, last paragraph further recites “at time t2, both the first data line and the second data line have been charged to the preset voltage Vpre. MUX1 still outputs a low level (the second level) at this time, and then the first switching element is still in a turn-on state, that is, the first driving branch is still in a turn-on state.” However, as clearly shown in fig. 4, MUX1 is not at a low level until shortly after time t2, which is not in accordance with the aforementioned description, which requires that output terminals of MUX1 and MUX2 be reversed at t1, and that at time t2, both the first data line and the second data line have been charged to the preset voltage Vpre (i.e., the first data line cannot be charged with the preset voltage Vpre at time t2 when MUX1 is not at a low level until after time t2). The additional statement that MUX1 and MUX2 may be reversed at the same time, or MUX1 may be reversed earlier than MUX2, or MUX1 may be reversed later than MUX2, does not remedy this situation, because there is no specific drawing that illustrates how that can be done and still be agreement the requirement that at time t2, both the first data line and the second data line have been charged to the preset voltage Vpre. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a pixel driving method to reduce an alternating current load during pixel driving.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A pixel driving method applied to a display panel comprising pixels in N rows and 2M columns and 2M data lines respectively coupled to the 2M columns of pixels, the display panel further comprising M multiplexers each of which is coupled to two data lines of the 2M data lines and has a first driving branch coupled to a first one of the two data lines and a second driving branch coupled to a second one of the two data lines, the pixel driving method comprising: for each of the multiplexers, in a pre-charging phase, turning on the second driving branch to write a preset voltage into the second data line, and turning off the second driving branch and turning on the first driving branch after the preset voltage written into the second data line is stable to write the preset voltage into the first data line; in a first data writing phase, keeping the first driving branch to be turned on to write a first data voltage into the first data line, and turning off the first driving branch after the first data voltage written into the first data line is stable; and in a second data writing phase, turning on the second driving branch to write a second data voltage into the second data line.” Similar limitations are also recited in independent claim 7. Claims 2-6 depend from and 
Representative prior art include the following:
1) Zhou (US Pub. 2017/0061890).
2) Wang et al. (US Patent 10,249,247).
3) Chen et al. (US Patent 10,395,613).
4) Roh (US Pub. 2014/0307004).
5) Yoo et al. (US Pub. 2021/0043149).
6) Na et al. (US Patent 9,747,843).
Each of the aforementioned references teaches a display apparatus having a multiplexer or demultiplexer for supplying data signals, wherein a driving method for each display apparatus includes a pre-charging phase and a data writing phase. However, none of the aforementioned references, alone or in combination, teaches or suggests the driving method underlined above with respect to independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: See objection to the drawings above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627